DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 6129405) in view of Samuels, SR. et al. (US 20030189165), hereinafter Miyahara and Samuels, respectively.
Regarding claim 1, Miyahara discloses a vehicle (Miyahara, abstract), comprising: a front seat (Miyahara, 12 and 13 in Fig. 11A and 12A) that is arranged to face rearward in a travel direction; a rear seat (Miyahara, seats behind 12 and 13 in Fig. 11A and 12A) that is arranged, at a rearward side of the front seat, to face frontward in the travel direction.
Regarding claim 2, Miyahara discloses the vehicle according to claim 1, wherein a side window (Miyahara, Fig. 2) through which a vehicle outside is capable of being viewed (Miyahara, inherent function of a window) is arranged on at least a vehicle body side part at a side of the rear seat (Miyahara, Fig. 2, one of the three windows are next to rear seats).
Regarding claim 3, Miyahara discloses the vehicle according to claim 2, wherein the side window is arranged on the vehicle body side part in a range from a side position of the rear seat to a side position of the front seat (Miyahara, Fig. 2).
Miyahara fails to disclose a mirror body that is arranged at a rearward position of the rear seat and that is configured to reflect a vehicle frontward side.
Samuels teaches a mirror body (Samuels, 4 in Fig. 1) that is arranged at a rearward position of the rear seat (Samuels, Fig. 1-1A, arranged behind rear seat) and that is configured to reflect a vehicle frontward side (Samuels, Fig. 1-1A, indicated by the arrows).
Samuels is considered to be analogous art because it is in the same field of vehicle seats as Miyahara. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Miyahara to incorporate the teachings of Samuels and have a mirror installed behind the rear seat. Doing so allows a passenger on the front seat to view the occupant of the child seat for position, disposition or presence in the seat (Samuels, abstract).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyahara in view of Samuels as applied to claim 1 above, and further in view of Lee (US 20200369334).
Regarding claim 5, the combination of Miyahara in view of Samuels teaches the vehicle according to claim 1, further comprising: an occupant room (Miyahara, Fig. 11A and 12A, room for the seats) in which the front seat and the rear seat are arranged; a partition wall (Miyahara, Fig. 11B and 12B, rear wall behind the rear seats) wherein the mirror body is provided on the partition wall (Samuels, Fig. 1A).
Regarding claim 6, the combination of Miyahara in view of Samuels teaches part of the vehicle according to claim 5.
The combination of Miyahara in view of Samuels fails to teach a load room that is arranged behind the occupant room and partition wall partitions the occupant room and the load room as claimed in claim 5; and a vehicle drive system device is arranged below a floor part of the load room as claimed in claim 6.
Lee teaches a load room that is arranged behind the occupant room (Lee, Fig. 1, cargo behind cab) and partition wall (Lee, cab rear wall between bed and cab) partitions the occupant room and the load room; and a vehicle drive system device (Lee, 114 and 112b in Fig. 1) is arranged below a floor part of the load room.
Lee is considered to be analogous art because it is in the same field of vehicle seats as Miyahara and Samuels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Miyahara in view of Samuels to incorporate the teachings of Lee and have the seats in the cab of Lee be facing seats with a mirror behind the rear seat. Doing so enhances communication between passengers in the vehicle of Lee and allows one to check the status of a child in a rear-facing child seat.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyahara in view of Samuels as applied to claim 1 above, and further in view of Martin (US 20160332540).
Regarding claim 7, the combination of Miyahara in view of Samuels teaches the vehicle according to claim 1, but fails to teach a height of the lowest end part of a seat surface of the rear seat is set to be higher than a height of the lowest end part of a seat surface of the front seat.
Martin teaches height adjustable seat (Martin, Fig. 3-4, capable of having rear seat higher than front seat).
Martin is considered to be analogous art because it is in the same field of vehicle seats as Miyahara and Samuels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Miyahara in view of Samuels to incorporate the teachings of Martin and have height adjustable seats. Doing so permits high functionality and increases occupants' comfort (Martin, paragraph 0018).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyahara in view of Samuels as applied to claim 1 above, and further in view of Gardiner (EP 1693245).
Regarding claim 10, the combination of Miyahara in view of Samuels teaches the vehicle according to claim 1, wherein the front seat is constituted of a side-by-side seat (Miyahara, 12 and 13 in Fig. 11A) in which a plurality of seats are arranged side-by-side in one lateral line, but fails to teach the rear seat is constituted of independent seats in which adjacent seats are capable of being arranged to be offset from each other in a vehicle front-to-rear direction.
Gardiner teaches the rear seat is constituted of independent seats in which adjacent seats are capable of being arranged to be offset from each other in a vehicle front-to-rear direction (Gardiner, Fig. 5).
Gardiner is considered to be analogous art because it is in the same field of vehicle seats as Miyahara and Samuels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Miyahara in view of Samuels to incorporate the teachings of Gardiner and have adjustable seats capable of offset with each other. doing so results in increased comfort feeling passengers with the additional effect that the three passengers of the row of seats can see each other better, without causing cumbersome movements in the seat (Gardiner, paragraph 0028, last paragraph on page 4 of machine translation).
Allowable Subject Matter
Claims 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle seats, except for Jantz (CN 106627055), which discloses window with transitioning transparency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612